         Case 2:19-cv-00048-NDF Document 39 Filed 05/30/19 Page 1 of 2




R. Daniel Fleck – Wyo, Bar #6-2668
M. Kristeen Hand – Wyo. Bar #6-
3544 THE SPENCE LAW FIRM, LLC
15 South Jackson
P.O. Box 548
Jackson, WY 83001
(307) 733-7290
(307) 733-5248 facsimile
fleck@spencelawyers.com
hand@spencelawyers.com

Attorneys for Plaintiff


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,                        )
                                                 )
       Plaintiff,                                )
                                                 )     CIVIL NO. 19-CV-48-F
               v.                                )
                                                 )
JOHN HENRY SCHNEIDER, JR.;                       )
MICHELLE RENE SCHNEIDER;                         )
and MEDPORT, LLC .                               )
                                                 )
       Defendants.                               )

_________________________________________________________________________________
     STATUS REPORT - SERVICE ON DEFENDANT MICHELLE SCHNEIDER

        Pursuant to the Order of the Court [Doc. 34], Plaintiff advises the Court that
personal service of the Summons and Complaint has not been accomplished on
Michelle Schneider.         As the Court is aware from prior hearings, Plaintiff made
numerous attempts at service of the Complaint, to no avail. Since that time, based on
the answers and judicial admissions of Defendant John Schneider and Defendant
Medport, both of which claim Michelle Schneider was not involved in the Co-
Defendants conduct, Plaintiff will agree to proceed without Mrs. Schneider.

        Therefore, pursuant to FRCP 41(a)(1)(A)(i), Plaintiff contemporaneously files a
Notice of Dismissal of Michelle Rene Schneider. This dismissal is without prejudice
pending further discovery in this matter.
          Case 2:19-cv-00048-NDF Document 39 Filed 05/30/19 Page 2 of 2



        DATED this 30th day of May, 2019.

                                       /s/ R. Daniel Fleck
                                       R. Daniel Fleck – Wyo, Bar #6-2668
                                       M. Kristeen Hand – Wyo. Bar #6-3544
                                       THE SPENCE LAW FIRM, LLC
                                       15 South Jackson
                                       P.O. Box 548
                                       Jackson, WY 83001
                                       (307) 733-7290
                                       (307) 733-5248 facsimile

                                       Attorneys for Plaintiff


                                 CERTIFICATE OF SERVICE

 I hereby certify that on this 30th day of May 2019 I electronically filed the foregoing
 with the Clerk of the Court using the CM/ECF system which will send notification of
 such filing to the following addresses:

  Anna Reeves Olson, #6-3692                       Adam H Owens
  PARK STREET LAW OFFICE                           Gregory G Costanza
  242 So. Park Street                              GRANITE PEAK LAW LLC
  Casper, Wyoming 82601                            PO Box 635
  (307) 265-3843                                   Bozeman, MT 59771
  (307) 235-0243 facsimile                         406/530-9119
                                                   adam@granitepeaklaw.com
  Attorney for Plaintiff Biles                     gregory@granitepeaklaw.com

                                                   Attorneys for MedPort LLC



And also certify this was sent via U.S. Mail to:

     John H. Schneider, Jr.
     Reg #64084298
     METROPOLITAN CORRECTION CENTER
     808 Union St
     San Diego, CA 92101
     PRO SE
                              /s/ R. Daniel Fleck
                              R. Daniel Fleck – Wyo, Bar #6-2668
